Citation Nr: 0826865	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  00-15 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, on a direct basis and as secondary to the service-
connected residuals of a left knee injury, status post 
arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1984.  

This case came to the Board of Veterans' Appeals (Board) 
initially on appeal of a December 1999 rating decision.  In 
October 2002 the Board reopened the veteran's claim for 
service connection for a lumbar spine disorder, on a direct 
basis and as secondary to the service-connected residuals of 
a left knee injury, status post arthroscopy.  In October 
2003, the Board remanded the veteran's claim for further 
development.

In July 2004, the Board denied the veteran's claim for 
service connection for a lumbar spine disorder and the 
veteran appealed this decision.  In June 2005, a Joint Motion 
for Remand was filed with the United States Court of Appeals 
for Veterans' Claims (Court) requesting that the Court remand 
this matter for further development.  The Court signed the 
Order in June 2005 and thus remanded the case to the Board, 
specifically requesting compliance with the duty to notify.  

In March 2006, the Board remanded this matter to the RO to 
schedule a Travel Board hearing before a Veterans Law Judge 
(VLJ) at the RO.  In July 2006, the veteran testified at 
Board hearing at the RO; a transcript of that hearing is of 
record.

In December 2006, this matter was remanded by the Board for 
additional notice and readjudication.  This having been 
completed, the case has been returned to the Board for 
further appellate review. 

In a March 2008 letter, the Board also apprised the veteran 
that the VLJ that conducted his July 2006 hearing is no 
longer employed with the Board, and informed him of his right 
to another hearing.  As noted in the letter, if the veteran 
did not respond to the letter within 30 days, it would be 
presumed that he did not want another hearing.  To date, the 
Board has not received a response.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The medical evidence of record does not establish that 
the veteran's current lumbar spine disorder was incurred in 
or aggravated by active service, was related to an in-service 
disease or injury or a service-connected disorder, nor may 
the condition be presumed to have been incurred during 
service; and the most probative opinion addressing the 
etiology of the veteran's lumbar spine disorder weighs 
against the claim.


CONCLUSION OF LAW

The veteran's lumbar spine disorder was not incurred in or 
aggravated by active service; may not be presumed to have 
been incurred in service; and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 and as revised by 71 Fed. Reg. 52,744-52,747, 3.317 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in April and December 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim, including notice of how 
disability ratings and effective dates are assigned, if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran was also generally informed 
that he should send to VA evidence in his possession that 
pertains to the claim and advised of the basic law and 
regulations governing the claim, and provided the basis for 
the decisions regarding the claim.  The veteran was also 
provided with adequate notice of the evidence which was not 
of record, additional evidence that was necessary to 
substantiate the claim, and he was informed of the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on his behalf).  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the October 2007 
supplemental statement of the case and prior to the transfer 
and recertification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran has had time 
to consider the content of the notice and respond with any 
additional evidence or information relevant to the claim.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service treatment 
records, post-service treatment records and reports, Social 
Security Administration (SSA) records, VA examination 
reports, and statements submitted by the veteran and his 
representative in support of the claim.  The Board also notes 
that a copy of the hearing transcript is of record.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include the AMC), the veteran has been notified and made 
aware of the evidence needed to substantiate his claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. 
Reg. 52744-52747 (final rule revising § 3.310 to conform to 
the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran's service treatment records reflect 
that on September and November 1979 entrance examination 
reports, clinical findings for the veteran's spine were 
normal.  On December 3, 1981, the veteran was seen for 
complaints of low back pain after doing some lifting.  On 
examination, there was pain on getting back up after bending 
over.  The assessment was lower back strain.  A physical 
examination on December 5, 1981, revealed minimal spasm and 
was considered essentially normal.  The assessment was minor 
right lumbar strain.  After December 1981, there were no 
findings or complaints of lumbar strain.  On his June 1984 
separation examination, clinical findings for the spine were 
normal.

A June 1989 VA outpatient treatment record reflects that the 
veteran had complaints of low back pain due to a recent fall.  
VA x-rays of the lumbar spine taken in July 1996 were normal.  
The veteran underwent a VA orthopedic examination in December 
1996.  He reported his in-service back injury and a severe 
attack of low back pain in August 1996.  He stated that he 
had had an episode of severe low back pain once every year.  
Following physical examination, the impression, based on x-
rays of the lumbar spine, was degenerative disc disease of 
L5-S1.

Records from the Cleveland Chiropractic College Clinic 
reflect that the veteran reported having had intermittent 
back pain since 1988 and that he had an abnormal gait. The 
diagnoses were facet syndrome of L5-S1, lumbar hyperlordosis, 
postural imbalance, and segmental dysfunctions.

VA medical records reflect that in February 1999 the veteran 
reported an 8-to-10-year history of back pain.

The veteran was afforded a VA orthopedic examination in March 
1999.  He reported that he had been experiencing increasing 
low back pain over the past few years.  It was noted that the 
veteran walked to the examination area using his cane 
appropriately and with minimum weight bearing on his left 
lower extremity.  The examiner opined that the veteran's low 
back pain may be related etiologically to his left knee 
injury on the basis of gait alteration secondary to left knee 
pain. 

An August 1999 VA orthopedic clinic record reveals an 
assessment of low back pain that may have been exacerbated by 
the veteran's left knee osteoarthritis.

The veteran underwent a VA orthopedic examination in February 
2003.  The examiner indicated that the veteran's claims file 
had been reviewed in connection with the examination and 
report.  The veteran reported that he had low back pain in 
1981 and that he started having serious back pain in 1988 
after playing basketball.  He stated that after the 1988 
injury, he had been experiencing chronic, episodic low back 
pain in which his back goes out once a year.  Physical 
examination revealed a slight antalgic gait with a mild left-
sided limp.  The veteran used a cane in his right hand to 
assist with ambulation.  X-rays of the lumbar spine taken in 
October 2002 revealed mild posterior disc narrowing and mild 
posterior facet hypertrophy at L5-S1.  X-rays of the knees 
taken in October 2002 revealed minimal degenerative changes 
of the left knee with significant joint space narrowing.  A 
magnetic resonating imaging (MRI) scan of the lumbar spine 
showed posterior disc bulges at L4-L5 and L5-S1.  The 
diagnoses were chronic low back pain with degenerative disc 
disease and sensory deficits along the lower left leg and 
chronic left knee pain, status post arthroscopic surgeries in 
1987 and in 1988.  

The examiner noted that when the veteran injured his low back 
in 1981, he was given analgesics and returned to regular duty 
without any further sequelae, and that he did not have 
another episode of back pain until 1988, four years after 
discharge from active service.  The examiner opined that the 
veteran's in-service low back strain probably played no role 
whatsoever in his current back condition.  The examiner noted 
that by definition, strain is an acute muscular injury, which 
virtually always without any additional therapy resolves 
itself within 2 to 6 weeks.  The examiner added that the 
veteran having had an acute muscular injury is consistent 
with his history regarding the back injury in 1981.  The 
examiner opined that the back injury in 1988 was not related 
to active service.  The examiner noted that on examination, 
the veteran did not demonstrate any excessive limping, 
antalgia, or altered gait, which could influence his posture 
or back alignment.  The examiner indicated that the veteran's 
back examination was negative for scoliosis, pelvic tilting, 
shortening or muscle atrophy secondary to prolonged excessive 
limping.  The examiner opined that the veteran's back 
condition was not secondary to an altered gait, and noted 
that perhaps the veteran had a more altered gait when 
examined in 1999.

Medical treatment records dated after the February 2003 
examination, indicate that the veteran has been seen and 
treated for left shoulder, left knee, and lumbar spine 
conditions.  These records, however, do not indicate a nexus 
between the veteran's back condition and his service or his 
service-connected left knee disability.   

During the July 2006 Board hearing, the veteran testified 
that he reported to sick call for back strain only once or 
twice while in service.  He stated that he first was treated 
after service for back pain when his back gave out playing 
basketball in 1987 or 1988.  Prior to that back injury, the 
veteran stated that he did not recall any injury or accident 
that he had had.  He thought that just having knee problems, 
which got worse and worse, affected his walking, squatting 
and lifting and resulted in his lumbar spine disorder.

Based on the foregoing, the Board finds that the evidence is 
against the veteran's claim.  While the veteran is noted to 
have had an in-service episode of lumbar strain in December 
1981, the record does not contain any medical evidence or 
competent medical opinion directly relating the current 
lumbar spine disorder to specific events or incidents in 
service or indicating that the veteran otherwise has current 
residuals of the in-service episode of lumbar strain nor was 
arthritis shown within one year of service discharge.  In 
particular, the February 2003 VA examiner opined that the 
veteran's in-service low back strain was not related to his 
current lumbar spine disorder and that the veteran's back 
injury in 1988 was not related to active service.  
Furthermore, after December 1981, there were no findings or 
complaints of lumbar strain during active service, and on his 
June 1984 separation examination, the spine was normal.  The 
next episode of back pain was not until 1988.  And VA and 
private medical records do not contain medical evidence of 
opinions showing any etiological relationship between the 
veteran's current lumbar spine disorder and the in-service 
episode of lumbar strain.  

In addition, as to secondary service connection, the March 
1999 VA examiner and the VA doctor who treated the veteran in 
August 1999 both stated that the lumbar spine disorder may be 
related to the veteran's service-connected left knee 
disability.  However, the March 1999 VA examiner did not 
provide a basis for his conclusion that the low back pain may 
be related to gait alteration caused by the left knee 
disability, and the doctor who treated the veteran in August 
1999 did not provide a basis for his opinion.  In any event, 
neither opinion is definitive.  See Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  

In this regard, the Board reiterates that entitlement to 
service connection may not be based on speculation or remote 
possibility.  An unsupported opinion noting only that the 
veteran's condition "may" be related to service or a 
service-connected condition is insufficient to form a basis 
for a grant of service connection.  38 C.F.R. § 3.102.  See, 
e.g., Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).  

On the other hand, the February 2003 VA examiner, who 
examined the veteran and reviewed his claims file in 
connection with the examination, found that the veteran's 
lumbar spine disorder was not related to an altered gait 
caused by the left knee disorder.  Specifically, the examiner 
noted findings of no excessive limping, antalgia, or altered 
gait, which could influence his posture or back alignment.  
In regard to the lack of excessive limping, the examiner 
noted that the veteran's back examination was negative for 
scoliosis, pelvic tilting, shortening or muscle atrophy.  
This opinion is sound, well supported, and not directly 
controverted by substantial probative evidence.  Moreover, 
private and other VA medical records do not contain medical 
evidence of opinions showing any etiological relationship 
between the veteran's lumbar spine disorder and his service-
connected left knee disability.  Therefore, the Board accords 
greater probative weight to the comments and opinion provided 
by the February 2003 VA examiner, based as they were on a 
review of the veteran's claims file, a detailed review of 
pertinent aspects of his documented medical history, and a 
current examination, and considers them to be of primary 
importance in the disposition of this appeal.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The opinions of the March 1999 VA examiner 
and the VA doctor who treated the veteran in August 1999 were 
not based on a review of the veteran's claims file.  See 
Winsett, 11 Vet. App. at 424-25 (it is not error for the 
Board to value one medical opinion over another, as long as a 
rational basis for doing so is given); see also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The Board also points out that the fact that a physician may 
treat, or have treated, the veteran on a regular basis-
without more-does not add significantly to the probative 
value of the opinion.  The Court has expressly declined to 
adopt a "treating physician rule" which would afford greater 
weight to the opinion of a veteran's treating physician over 
the opinion of a VA or other physician.  

In addition to the medical evidence, the Board has considered 
the veteran's testimony and his and his representative's 
written assertions; however, none of this evidence provides a 
basis for allowance of the claim.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value. 

As the most probative medical evidence of record does not 
establish that the veteran's current lumbar spine disorder 
began in service or was causally related to service-connected 
residuals of a left knee injury, status post arthroscopy, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
lumbar spine disorder.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert, 1 Vet. App. at 
53-56.  Therefore, the claim is denied.


ORDER

Service connection for a lumbar spine disorder, on a direct 
basis and as secondary to service-connected residuals of a 
left knee injury, status post arthroscopy is denied.


____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


